Citation Nr: 1720839	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peroneal tendinitis of the right foot.

2.  Entitlement to service connection for peroneal tendinitis of the left foot.

3.  Entitlement to service connection for chronic thoracolumbar back strain as secondary to degenerative joint disease and patellofemoral syndrome of the right and left knee.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2009, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which denied service connection for the issues on appeal. 

In his substantive appeals, the appellant requested a Board hearing at the Portland RO. See 38 C.F.R. § 20.704 (b) (2016).  He withdrew his hearing requests in writing via a September 2016 statement to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his COPD stems from the pneumonia he suffered from while in service, and his thoracolumbar back sprain and bilateral peroneal tendinitis stem from an incident in which he landed incorrectly during a parachute jump in service. He asserts he has had symptomatic trouble for all claimed disabilities on appeal since that time. He has also contends, in the alternative, that he believes his thoracolumbar back sprain was caused or worsened by his service-connected left and right knee disabilities.

Service treatment records dated February 1975 reflect the Veteran sought treatment for Achilles tendonitis of his left foot, and service treatment records dated April 1975 reflect foot and ankle trauma. Further, service records dated February 1975 note treatment for pneumonia for a period of two weeks. Post service treatment records reflect the Veteran is currently diagnosed with peripheral neuropathy of the right and left foot and COPD. They also record the Veteran's complaints of back pain. 

The Veteran has been afforded multiple VA examinations in connection with his current appeal. In July 2009 he underwent a VA examination for his claimed back sprain and peroneal tendinitis of the right and left foot at which time the examiner opined the Veteran had chronic back strain and foot pain, yet the examiner did not opine as to a nexus. In an addendum opinion, the examiner opined that it would be speculative to attribute the back and foot problems to active service. In a July 2010 VA examination for his claimed COPD, the examiner opined that it was less likely than not that the pneumonia which occurred in service contributed to the Veteran's current respiratory disease without explanation or rationale.

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, the examiners' opinions  have not fully considered the question of whether the Veteran's service-connected left and right knee disability has caused or aggravated his back disorder, and they fail to give adequate rationale for negative nexus opinions for his claimed COPD and bilateral foot disability.

The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed COPD, left and right foot disorder, and back disorder. See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Refer the Veteran's claims file and a copy of this remand to a VA clinician to address the etiology of his claimed right and left foot disorder, back disorder, and COPD. The claims file must be made available to, and reviewed by, the designated examiner, who must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that:
 
a. the disorders began in service, 
b. was caused by service, or 
c. are otherwise related to any incident, illness, or injury during active service. 

The examiner must specifically discuss the Veteran's statements that symptomatology for his claimed disorders began in service and have continued to the present.

In addition, with respect to the Veteran's peroneal tendinitis of the right and left foot and low back disorder, examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed disorders: 

a. have been caused by his service-connected right and left knee disability, or 
b. aggravated by his service connected right and left knee disability. Aggravation is defined as a worsening beyond the natural progression of the disability

If the examiner determines that an in-person examination is necessary in order to address the questions above, one should be provided to the Veteran.

The examiner must provide a rationale for all opinions expressed.

3. After completing any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







